Title: To George Washington from James Lovell, 26 March 1778
From: Lovell, James
To: Washington, George



Sir
York Town [Pa.] March 26th 1778.

A Gentleman belonging to Boston Capt. Fritz having arrived from France had intended himself the honor of waiting upon your Excellency in person to deliver the inclosed letter and several articles therein referred to. But having had a disagreable, hard journey from North Carolina, and finding that he is to expect worse in his approach to your Camp with his heavy loaded carriage & two or three horses, he has left under my Care the articles referred to in the letter; Which I will forward to your Excellency by any person whom you shall order to call upon me, or, by any very good Opportunity which I may happen to have, before you shall signify your will by a Line.
Since I began, I hear your Lady is with you; therefore I drop an expectation that you would desire me to send a part of my charge to Virginia. I shall be industrious to find a safe conveyance to your Quarters. As the things have been very carefully preserved hitherto, I am anxious that they should not be injured under my aim to show you my forwardness to prove myself Your Excellency’s Most humble Servant

James Lovell


P.S. Mr De Francy the Bearer of this having been already introduced to your Excellency, I think he cannot now stand in need of any testimony that I should, otherwise, have taken pleasure in giving to his merit. Mr De Francy kindly takes charge of the articles in question.

